WALLACE, JUDGE:
The claimant hereinabove is a magistrate who has petitioned *240the Court for the payment of wages not paid in accordance with the results of the 1980 decennial census. In the case of Ruth A. Donaldson, Magistrate, etc., et al. v. Gainer, Jr., Auditor et al. (June 30, 1982), the West Virginia Supreme Court of Appeals held that the 1980 decennial census became effective July 1, 1981. There were insufficient funds available to pay magistrates whose salaries were based upon the 1980 decennial census for the 1981-82 fiscal year.
The Supreme Court Administrator’s Office has reviewed this claim and has admitted that the amount of $4,500.00 is the correct amount to be paid to the claimant.
The claimant has added interest to the amount claimed which this Court must deny in accordance with West Virginia Code Chapter 14, Article 2, Section 12.
This Court has previously determined that payment for back wages arises at the time the wages are found to be due. Petts and Preston v. Div. of Vov. Rehab., 12 Ct.Cl. 222 (1978). Therefore, the Court makes an award to the claimant for the wages which were not paid to the claimant during the 1981-82 fiscal year.
Award of $4,500.00.